Case 4:21-cv-02216 Document 2 Filed on 07/08/21 in TXSD Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of Texas [=]

PATRICIA DODD

 

Plaintiff(s)
Vv

ROBERT GLASER, IN HIS OFFICIAL CAPACITY;
CESAR MALDONADO, IN HIS OFFICIAL
CAPACITY; AND HOUSTON COMMUNITY
COLLEGE

Civil Action No.

 

i a ee ee i ee i li al

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ROBERT GLASER

2127 Tangley St.
Houston, TX 77005
Or Wherever He May Be Found

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Benjamin L. Hall, Ill

The Hall Law Group, PLLC
530 Lovett Blvd.

Houston, TX 77006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
